Exhibit AGREEMENT FOR PURCHASE AND SALE By and Between M/I HOMES OF WEST PALM BEACH, LLC and KLP EAST LLC BOC1\REALEST\222491.6 21991/0055 TABLE OF CONTENTS Page 1. PROPERTY 1 2. PURCHASE PRICE AND PAYMENT 2 3. INTENTIONALLY DELETED 3 4. TITLE AND SURVEY 3 5. ADJUSTMENTS TO PURCHASE PRICE 3 6. DEVELOPMENT APPROVALS 4 7. COMPLETION OF IMPROVEMENTS 5 8. MODEL HOMES, SPEC HOMES AND LEASES 8 9. HOMEOWNER ASSOCIATIONS 10 10. CLOSING 11 11. REPRESENTATIONS OF SELLER 14 12. REPRESENTATIONS OF PURCHASER 15 13. SELLER’S OBLIGATIONS PRIOR TO CLOSING 16 14. CONDITIONS TO PURCHASER’S AND SELLER’S OBLIGATIONS 16 15. DEFAULT AND REMEDIES 17 16. CLOSING COSTS AND EXPENSES 18 17. BROKERS 18 18. NOTICES 18 19. “AS IS” TRANSACTION 19 20. ENTIRE AGREEMENT 20 21. COUNTERPARTS 20 22. GOVERNING LAW 20 23. RECORDING OF AGREEMENT 20 24. RADON GAS 20 25. ATTORNEYS’ FEES 20 26. ESCROW AGENT 21 27. SURVIVAL OF PROVISIONS OF THIS AGREEMENT 21 28. SELLER’S BUILDING ACTIVITIES 21 29. MISCELLANEOUS PROVISIONS 22 30. DISCLOSURE FOR PALOMA 23 31. DISCLOSURE FOR OAKS 24 32. DISCLOSURE FOR TRES BELLE 25 33. NORTHERN PALM BEACH COUNTY IMPROVEMENT DISTRICT 27 34. GUARANTY 27 35. SUBSIDIARY LIABILITY 28 36. EFFECTIVE DATE 28 BOC1\REALEST\222491.6 21991/0055 AGREEMENT FOR PURCHASE AND SALE THIS AGREEMENT FOR PURCHASE AND SALE (the “Agreement”) is made and entered into this 21st day of December, 2007 by and between M/I HOMES OF WEST PALM BEACH, LLC, a Florida limited liability company(“Seller”) and KLP EAST LLC, a Florida limited liability company (“Purchaser”). BACKGROUND Seller is the owner of certain real and personal property located in certain real estate projects in Palm Beach County and Martin County, Florida, generally known as Paloma in Palm Beach Gardens (“Paloma”), Woodwind in Palm Beach County (“Woodwind”), the Oaks at Hobe Sound and Laurel Preserve at the Oaks (“Oaks”) and Tres Belle in Martin County (“Tres Belle”).Paloma, Woodwind, the Oaks and Tres Belle are sometimes hereinafter referred to as the “Projects”.Seller has agreed to sell and Purchaser has agreed to buy certain lots and certain Models and Spec Homes (as hereinafter defined) within the Projects in accordance with the terms and provisions of this Agreement. In consideration of the mutual covenants and agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby covenant and agree as follows. AGREEMENT 1.PROPERTY.Seller has agreed to sell and to convey to Purchaser, and Purchaser agrees to purchase from Seller the following described property, (collectively referred to as the “Property”): 1.1Those certain parcels of real estate, located in Palm Beach County and Martin County, Florida, as set forth on Exhibit “A”, attached hereto and made a part hereof, together with all improvements located thereon, and including all appurtenances, rights, privileges and easements related thereto (the “Real Property”). 1.2The Models and Spec Homes, together with all equipment, furniture, fixtures and articles of personal property, if any, located within the Models and the Spec Homes.The description of the Models and Spec Homes is subject to modification between the Effective Date of this Agreement and the Closing Date (hereinafter defined) in accordance with the following procedure.Seller shall have the right to continue to offer the Models and Spec Homes for sale in the ordinary course of business up to the Initial Closing (hereinafter defined).However, Seller agrees that it shall not sell any of the Models and Spec Homes for less than 15% below Seller’s current list of current retail prices shown on the Schedule of Agreed Values (hereinafter defined), without Purchaser’s prior written approval.If the description of Model and Spec Homes is modified by any such sales, the Purchase Price will be subject to adjustment as described in Section 5.1(c) hereof. 1.3A limited license to utilize Seller’s architectural plans and specifications, building and site plans for each of the Projects but only as to the Projects, without representation or warranty of any kind. 1.4All of Seller’s right, title and interest as Developer or Declarant pursuant to the homeowners association documents for the Projects as more particularly described in Paragraph 9 hereof. 1.5All of Seller’s right, title and interest in impact fee credits, prepaid impact fees or prepaid utility connections, as described in Paragraph 6.4 hereof, subject to reimbursement by Purchaser, as provided in such paragraph. 1.6Any existing brochures and collateral material (that does not reference Seller or any of Seller affiliated companies), prospect lists, website addresses after any linkage to Seller has been removed, prepaid advertising and existing sales office phone numbers. 2.PURCHASE PRICE AND PAYMENT 2.1The Purchase Price to be paid by the Purchaser to the Seller for the Property and for Seller’s construction of the Improvements (hereinafter defined) shall be Forty-Five Million Eight-Eight Thousand and No/100 ($45,088,000) (the “Purchase Price”), subject to adjustments and prorationsas set forth in this Agreement.Seller and Purchaser agree to an allocation of the Purchase Price to the Real Property, the Models and Spec Homes, the Personal Property and to each of the Projects as described on Exhibit “B”, attached hereto and made a part hereof. 2.2On December 21, 2007, Purchaser shall deliver to Broad and Cassel, Attorneys at Law (“Escrow Agent”), by wire transfer of funds, the sum of One Million Seven Hundred and Fifty Thousand and No/100 Dollars ($1,750,000.00) (the “Deposit”). 2.3If Purchaser delivers an executed Form W-9 to Escrow Agent, Escrow Agent shall invest the Deposit in an interest bearing account at Wachovia Bank, N.A. and shall hold the Deposit in accordance with the terms and provisions hereof.On the Closing Date, the Escrow Agent shall deliver the Deposit to the Seller and Purchaser shall receive a credit against the Purchase Price for the Deposit.All interest earned on the Deposit shall be paid or credited to the Purchaser, unless the Purchaser defaults hereunder, in which event the interest shall be paid to the Seller. Upon the Closing Date, Purchaser shall pay to Seller’s title agent, Broad and Cassel (the “Title Agent”) issuing the Commitment (hereinafter defined) the Purchase Price, as modified by the adjustments and prorations described herein, by wire transfer to the Title Agent of immediate clearance “Federal Reserve Funds”, less the agreed portion of the Purchase Price for those Models and Spec Homes which have not yet been completed which are described on the Schedule of Agreed Values.The Purchase Price attributable to the Models and Spec Homes which are not yet completed as of the Closing Date which are described on the Schedule of Agreed Values and which are designated “Kolter Acquisition Price” shall be paid when such incomplete Models and Spec Homes have been completed and a certificate of occupancy issued therefor in accordance with the terms and provisions of Paragraph 8.2 hereof.As used herein, the term “Federal Reserve Funds” shall be deemed to mean the receipt by a bank or banks in the continental United States designated by the Title Agent of United States Dollars in a form that does not require further clearance and may be applied at the direction of Seller by such recipient bank.Upon completion of the Closing, the Title Agent shall disburse all funds received by Title Agent pursuant to the closing statement executed by Purchaser and Seller, by wire transfer of funds or checks, in accordance with Paragraph 10.5(c) hereof. 3.INTENTIONALLY DELETED 4.TITLE AND SURVEY 4.1Purchaser acknowledges that it has received from Seller a commitment (the “Commitment”) for an ALTA Form B (1992 form) owner’s title insurance policy in the amount of the Purchase Price, issued by Chicago Title Insurance Company (the “Title Company”).The Commitment shall be modified to include the completed Specs and Models being conveyed at the Initial Closing and to delete the survey exception. 4.2Purchaser acknowledges that Seller has delivered to Purchaser copies of certain surveys of the Real Property. 5.ADJUSTMENTS TO PURCHASE PRICE 5.1At Closing, adjustments between the parties shall be made as of the Closing Date as follows: (a)Real and personal property ad valorem taxes upon the Real Property assessed for the year in which Closing occurs (regardless of when due and payable) shall be prorated, based upon the four percent (4%) maximum allowable discount, as of the Closing Date.Any unpaid taxes assessed for any year prior to the year in which closing occurs, shall be paid in full by Seller at Closing, including all delinquent and/or interest charges. (b)All obligations of Seller as Declarant under the homeowners’ associations as described in Paragraph 9 hereof shall be prorated as of the Closing Date, with Seller being liable for any and all assessments or guaranteed obligations due the associations up to the Closing Date with Purchaser assuming all of such obligations from and after the Closing Date. (c)If the Property is modified by any sales by Seller of any of the Models and Spec Homes built thereon which occur prior to the Initial Closing, the Purchase Price shall be subject to reduction as follows.Seller and Purchaser have agreed, for the purposes of this subparagraph, to an allocated price designated the “Kolter Acquisition Price” attributable to the applicable Models and Spec Homes pursuant to a schedule of Work in Progress / Budget Cost to Complete Reconciliation which is set for on Exhibit “C”, attached hereto and made a part hereof (the “Schedule of Agreed Values”).In the event that any of the Model and Spec Homes set forth on the schedule of Agreed Values, is sold by Seller prior to the Closing Date, the Purchase Price shall be reduced by such designated value for each such Model and Spec Home sold by Seller. (d)The Models and Spec Homes described in Paragraph 8.2 hereof have not yet received a certificate of occupancy as of the Closing Date and the Purchase Price payable with respect to such incomplete Models and Spec Homes as determined in the Schedule of Agreed Values, shall not be paid on the Closing Date, but shall be paid at the time of the subsequent closing on the Models and Spec Homes as described in Paragraph 8.2 hereof. 6.DEVELOPMENT APPROVALS 6.1The Projects are subject to various development orders, developer agreements and development approvals which are described on Exhibit “D, attached hereto and made a part hereof (the “Developer Approvals”). 6.2At Closing Seller will make a limited assignment of the Development Approvals to Purchaser which is intended to permit Purchaser to complete the Improvements (hereinafter defined) if Seller fails to complete the Improvements in accordance with Paragraph 7 hereof, pursuant to the Self-Help Remedy (hereinafter defined).When Seller has completed the Improvements for each of the Projects as required by the Development Approvals, or when Purchaser completes such Improvements pursuant to its Self Help Remedy as described in Paragraph 7 hereof, Seller shall make a complete assignment to Purchaser and Purchaser shall assume all of the rights and obligations of the Developer under the terms of the Developer Approvals applicable to such Project.To the extent that any governmental entity, body or utility company requires a separate assignment, Seller shall assign its rights under the developer agreement or utility agreement, upon the form required by the governmental body or utility provider.Seller shall indemnify and hold Purchaser harmless from any liability, loss, damage or expense, including, but not limited to, reasonable attorneys’ fees and costs, sustained or incurred by Purchaser by reason of Seller’s failure to fulfill the obligations under the terms of the Development Approvals up to the completion by Seller of the Improvements for each of such Projects. 6.3Seller acknowledges that it will remain responsible to pay for the installation of traffic signalization and deliver surety for such work to the City of Palm Beach Gardens as more particularly described in the Development Approvals for Paloma. 6.4Seller has advised Purchaser that it has prepaid certain impact fees, water and sewer connection fees or has impact fee credits available in connection with its development work for the Projects or for the benefit of the Projects (collectively the “Fees”).To the extent that Seller has prepaid such Feesor has credits for Fees available, Purchaser shall be obligated to purchase such Fees and/or reimburse Seller for any such prepaid Fees, provided that Purchaser shall only be liable to purchase such Fees or reimburse such Fees, at the time that such Fees would otherwise be due and payable by Purchaser to the applicable governmental authority.For example, if a governmental authority requires payment of such Fees at the time of building permit, they will be reimbursed by Purchaser to Seller at the time of building permit.A schedule of the Fees is attached hereto as Exhibit “E”.In lieu of reimbursing Seller for such Fees as provided herein, Purchaser shall, at Seller’s option, purchase all such Fees from Seller on the Closing Date, for payment of the sum of $700,000, and upon such payment, Seller shall assign to Purchaser, all of its right, title and interest in and to such Fees. 6.5In the event that Seller is obligated to prepay any addition impact fees tothe City of Palm Beach Gardens to extend the build out date for Paloma, or otherwise as required by the applicable governmental authorities in connection with the completion of the Improvements and the acceptance of such Improvements by such governmental authority, Seller shall pay any such additional prepaid fees as follows.At Seller’s option, Purchaser shall either pay to Seller at the time of the last closing on the purchase of the Models and Spec Homes as they are completed pursuant to Paragraph 8.2 hereof, sixty percent (60%) of the amount paid by Seller to prepay such additional impact fees to the City of Palm Beach Gardens, or Purchaser shall be obligated to reimburse Seller for such prepaid fees at the time such fees would otherwise be due and payable by Purchaser to the applicable governmental authority, after Purchaser has utilized the Fees purchased from Seller pursuant to Paragraph 6.4 hereof 7.COMPLETION OF IMPROVEMENTS 7.1Seller and Purchaser have reviewed the terms of the Development Approvals and the obligations to complete infrastructure and community improvements for the Projects (other than Woodwinds which will remain unimproved except as described in Paragraph 7.6 hereof)which are described in the Development Approvals and in Exhibit “F”. attached hereto (the “Improvements”) and in the plans and specifications for the Projects which are described on Exhibit “F-1”, attached hereto and made a part hereof (the “Plans and Specifications”). 7.2Seller shall complete the infrastructure improvements and common area improvements as described in the Development Approvals for Paloma and as set forth in the Plans and Specifications for the Improvements in Paloma.Seller has submitted an application for modification of the Development Approvals and approved PUD for Paloma.Seller shall withdraw any application for approval of a condominium development on Parcel A and shall continue to process the remaining modifications to the PUD.Seller agrees to use due diligence to complete all of such modifications to the PUD on or before March 31, 2008, subject to circumstances beyond Seller’s reasonable control.Seller shall complete all of the Improvements in accordance with the Plans and Specifications for Paloma with due diligence, commencing immediately following the Closing Date and Seller shall complete the entries and related landscaping along Victoria Falls Boulevard on or before March 31, 2008 and the balance of such Improvements on or before September 30, 2008, subject to delays caused by circumstances beyond Seller’s reasonable control.In order to insure Seller’s completion of the Improvements which are described in this Paragraph 7, including those for Paloma set forth in Paragraph 7.2, those for Tres Belle / Oaks as described in Paragraph 7.3 and for the Bridge and other improvements described in Paragraph 7.6 hereof, Seller agrees that it shall deliver to Escrow Agent, on the Closing Date, a letter of credit in the amount of $9,000,000 drawn on a bank doing business in Florida, substantially in accordance with the form of the letter of credit, attached hereto as Exhibit “G” (the “Letter of Credit”).The Letter ofCredit shall be held by Escrow Agent in accordance with the terms and provisions of the Escrow Agreement, to be executed by and between Seller, Purchaser and Escrow Agent at the time of Closing, the form of which is attached hereto as Exhibit “H” (the “Escrow Agreement”).The Letter of Credit shall be subject to reduction, from time to time, to an amount equal to 110% of the cost to complete the Improvements, provided that Seller delivers to Purchaser a signed and sealed certificate from the project engineer(s), certifying the costs to complete the Improvements.To the extent that vertical improvements are included in the Improvements, the cost of which cannot be certified by the project engineer(s), Seller shall submit written documentation including executed contracts to show the cost of completion.Purchaser shall have the right to review and approve the reduction in the Letter of Credit, based upon the engineer’s certification, and contracts, which approval shall not be unreasonably withheld or unduly delayed, provided, however, the remaining balance of the Letter of Credit is always equal to 110% of the remaining costs to complete the Improvements.When construction of the Improvements which are the responsibility of Seller have been completed, as described in Paragraph 7.9 hereof, Seller’s obligations under this paragraph shall be satisfied and the Escrow Agent shall return the Letter of Credit to Seller.In the event that any liens are filed against the Real Property as a result of Seller’s completion of the Improvements, Seller shall promptly take action and discharge or transfer any such lien to bond or cash deposit within thirty (30) days after Seller receives written notice of such lien.If Seller fails to discharge or transfer such liens to a bond or cash deposit, Purchaser shall have the right, in its sole discretion, to do so atSeller’s cost and expense and Seller shall reimburse, indemnify, defend and hold Purchaser harmless against any such liens and related expenses, including, without limitation, reasonable attorneys’ fees. 7.3Seller shall complete the infrastructure improvements and common area improvements as described in the Development Approvals for Tres Belle and the Oaks and as set forth in the Plans and Specifications for Improvements within Tres Belle and the Oaks.Seller shall complete all of such Improvements in accordance with the Plans and Specifications with due diligence, commencing immediately after the Closing Date and Seller shall complete such Improvements on or before April 30, 2008, subject to delays caused by circumstances beyond Seller’s reasonable control. In order to insure Seller’s completion of the Improvements within Tres Belle and Oaks, Seller agrees that it shall deliver the Letter of Credit to Escrow Agent, in accordance with the provisions of Paragraph 7.2 hereof.Seller shall have the right to reduce the Letter of Credit and shall be entitled to a return of the Letter of Credit also as provided in Paragraph 7.2 hereof.In the event that any liens are filed against the Real Property as a result of Seller’s completion of the Improvements, Seller shall promptly take action and discharge or transfer any such lien to bond or cash deposit within thirty (30) days after Seller’s receives written notice of such lien.If Seller fails to discharge or transfer such liens to a bond or cash deposit, Purchaser shall have the right, in its sole discretion, to do so atSeller’s cost and expense and Seller shall reimburse, indemnify, defend and hold Purchaser harmless against any such liens and related expenses, including, without limitation, reasonable attorneys’ fees. 7.4Seller agrees and acknowledges that Seller shall remain responsible for completing all of the improvements required under the terms of that certain Collector Roads Agreement recorded in Official Records Book 17422, Page 1536, of the Public Records of Palm Beach County, Florida, as amended by that certain Assignment of andAmendment to Collector Roads Agreement, recorded in Official Records Book 21345, Page 1806, of the Public Records of Palm Beach County, Florida (collectively the “Collector Roads Agreement”).In addition to remaining responsible for all obligations under the Collector Roads Agreements, Seller shall be entitled to and shall retain all payments due and owing Seller in connection with the Collector Roads Agreement.Seller confirms that it shall be responsible for delivering surety to the City of Palm Beach Gardens for traffic signalization as described in Paragraph 6.3 hereof.It is understood and agreed that the other party to the Collector Roads Agreement is responsible for delivering a portion of such surety and paying for a portion of such expenses. 7.5In addition, Seller agrees and acknowledges that it shall also remain responsible for completing repair work to the existing utility casing at the intersection of Hood Road and Military Trail, pursuant to an agreement with Communities Finance Company, LLC (“CFC”).All costs of such work shall be paid by Seller and all reimbursements being paid by CFC shall be the property of Seller. 7.6Seller shall also be responsible for construction of a bridge (“Bridge”) extending from State Road 7 to Woodwind, in accordance with plans and specifications which have been received by Purchaser.Seller shall also remove existing debris and demolish the homes located in the Woodwind Project.Seller shall complete all such work with due diligence, commencing after the Closing Date and Seller shall complete such Improvements on or before March 31, 2008, subject to delays caused by circumstances beyond Seller’s reasonable control.In order to insure Seller’s completion of the Bridge and other improvements as provided herein, Seller agrees that it shall deliver the Letter of Credit to Escrow Agent, in accordance with the provisions of Paragraph 7.2 hereof.Seller shall have the right to reduce the Letter of Credit and shall be entitled to a return of the Letter of Credit also as provided in Paragraph 7.2 hereof.In the event that any liens are filed against the Real Property as a result of Seller’s completion of the Improvements, Seller shall promptly take action and discharge or transfer any such lien to bond or cash deposit within thirty (30) days after Seller’s receives written notice of such lien.If Seller fails to discharge or transfer such liens to a bond or cash deposit, Purchaser shall have the right, in its sole discretion, to do so atSeller’s cost and expense and Seller shall reimburse, indemnify, defend and hold Purchaser harmless against any such liens and related expenses, including, without limitation, reasonable attorneys’ fees. 7.7As Purchaser’s sole remedy for Seller’s default under this Paragraph 7, Purchaser shall have the right to take over any of the obligations of Seller to complete the Improvements as described in this Paragraph 7 and to complete the same (the “Self Help Remedy”).In the event of a default by Seller under this Paragraph 7, after notice to Seller as provided in accordance with Paragraph 17 hereof, Seller shall have an opportunity to cure such default within thirty (30) days after such written notice (the “Cure Period”).If Seller is proceeding diligently and in good faith, but is not capable of curing the default within the Cure Period, then Seller may provide Purchaser with written notice of its desire to extend the Cure Period for an additional thirty (30) day period; provided, however, in no event shall the Cure Period extend beyond sixty (60) days without the written consent of Purchaser.In the event that the default is not cured within the Cure Period, Purchaser may take over the completion of the Improvements for the Project then in default and complete the same in accordance with this Agreement.In such event, all costs incurred by Purchaser in completing such Improvements for which Seller is in default shall be reimbursed by Seller to Purchaser and Purchaser shall have the right to submit all expenses incurred by Purchaser to Escrow Agent for payment under the Letter of Credit.In such event, Escrow Agent shall draw upon the Letter of Credit for such default that has occurred and shall hold the cash proceeds in escrow, and shall pay all or portions of such cash proceeds to Purchaser to reimburse Purchaser for all costs of completion of the Improvements pursuant to the Self Help Remedy.In addition to reimbursement of all costs of completion, Purchaser shall also be entitled to reimbursement for ten percent (10%) of such costs, as reimbursement of overhead expenses.Any funds remaining in escrow after reimbursement of all expenses incurred by Purchaser shall be returned to Seller. 7.8Seller shall maintain in full force and effect, during the time period that it is completing the Improvements as described in this Paragraph 7, the following insurance and shall name Purchaser as an additional insured thereon: (i) a policy of broad form comprehensive general public liability and property damage insurance providing coverage against liability for personal injury, death, property damage and contractual liability having a combined single limit of no less than $2,000,000.00, and (ii) workers’ compensation insurance, in a form prescribed by the laws of the State of Florida, and employer’s liability insurance with respect to all employees, if any, engaged in the construction of the Improvements described in this Agreement. 7.9Completion of the Improvements shall be evidenced by a certification to Purchaser from the project engineer for the applicable Project that the Improvements have been substantially completed, accompanied by the acceptance of such Improvements by the applicable governmental authority, including the issuance of a certificate of occupancy if applicable to that portion of the work. 7.10Neither Purchaser nor any of its contractors, subcontractors, employees, agents or invitees shall interfere in any way with the Seller’s completion of the Improvements as described in this Paragraph 7.Purchaser shall not damage, cause to be damaged, or permit to be damaged any portion of the Improvements which are the responsibility of Seller.Purchaser shall promptly cause any such damage to be repaired, at Purchaser’s sole expense.Purchaser hereby agrees to indemnify and hold Seller harmless from any liability, loss, damage or expense, including, but not limited to, reasonable attorneys’ fees and costs, sustained or incurred by Seller by reasonof any damage to the Improvements caused by Purchaser, Purchaser’s contractors, subcontractors, employees, agents or invitees. 8.MODEL HOMES, SPEC HOMES AND LEASES 8.1Seller is conveying to Purchaser upon the lots described on Exhibit “I”, attached hereto and made a part hereof, certain Model Homes and Spec Homes (“Model Homes and Spec Homes”) that are substantially completed.The Model Homes and Spec Homes are conveyed and transferred to Purchaser in their “as is” condition, as set forth in Paragraph 19 hereof; provided, however, Seller shall assign to Purchaser on the Closing Date, to the extent assignable, all warranties from its subcontractors and all consumer warranties applicable to appliances and mechanical equipment.Seller and Purchaser acknowledge that they have not yet completed a walk-through of such Model Homes and Spec Homes that are being conveyed at the Initial Closing.Within twenty (20) days following the Initial Closing, Seller and Purchaser shall inspect such Model Homes and Spec Homes and shall agree to a punchlist of items to be completed by Seller within a reasonable time thereafter. 8.2The Model Homes and Spec Homes that are identified on Exhibit “J” as incomplete will not be purchased by Purchaser on the Closing Date, but shall be purchased within thirty (30) days after the issuance of a certificate of occupancy for each such completed Model Home or Spec Home in accordance with the terms hereof.The agreed upon purchase price for such Model Homes and Spec Homes is set forth in the Schedule of Agreed Values atthe Kolter Acquisition Price. The closing on the purchase of each Model Home and Spec Home completed subsequent to the Closing Date, shall occur within thirty (30) days after the issuance of a certificate of occupancy for such completed Model Home or Spec Home.It is understood that the first closing on the purchase of such Model Homes and Spec Homes will occur on or about January 31, 2008 and monthly thereafter until Purchaser has purchased the balance of such Model Homes and Spec Homes.Prior to the closing, Seller and Purchaser shall inspect such Model Home and Spec Home and shall agree to a punchlist of items to be completed by Seller.Seller shall complete such punchlist of items prior to the respective closing.Paragraph 4 of this Agreement dealing with title and survey, Paragraph 5 related to adjustments to the Purchase Price, the relevant portions of Paragraph 10 relating to the closing documents and Paragraph 16 dealing with closing costs and expenses shall govern the conveyance of such Model Homes and Spec Homes by Seller to Purchaser.Such Model Home and Spec Home shall be conveyed in its “as is” condition, subject to the completion of the punchlist items, and Seller shall assign to Purchaser on the subsequent closing dates, to the extent assignable, all warranties from its subcontractors and all consumer warranties applicable to appliances and mechanical equipment. 8.3The parties acknowledge thatSeller is completing the construction of homes for third party contract purchasers (“Contract Purchasers”) as is more particularly described in Paragraph 28 hereof.A schedule of the contracts that are either under construction or not started with such Contract Purchasers as set forth on the backlog schedule, attached hereto and made a part hereof as Exhibit “K” (the “Backlog Schedule”).In the event that any of such Contract Purchasers ask to terminate their purchase contracts with Seller, Seller shall have the right to negotiate with such Contract Purchasers and offer them up to a 15% discount off their purchase price as listed on Exhibit “K”.If any of the Contract Purchasers elect to terminate their purchase contracts, Seller shall notify Purchaser and Purchaser shall purchase such homes where such Contract Purchasers have terminated their contracts (“Cancelled Homes”) upon the following terms.Seller shall provide written notice that any such purchase contract(s) have been terminated.With such written notice, Seller shall provide a copy of the termination agreement and/or the mutual releases executed with such Contract Purchasers.Seller shall complete construction of the Cancelled Home and obtain a certificate of occupancy from the applicable governmental authority.Within thirty (30) days after issuance of the certificate of occupancy, Purchaser shall purchase each such Cancelled Home from Seller and Seller shall convey such Cancelled Homes to Purchaser.Prior to the closing, Seller and Purchaser shall inspect such Cancelled Homes and shall agree to a punchlist of items to be completed by Seller.Each punchlist shall be completed prior to the respective closing for such Cancelled Homes.The purchase price for each of the Cancelled Homes shall be that set forth on the Backlog Schedule as the “Kolter Acquisition Price” less ten percent (10%)”.If any of the contract listed on the Backlog Schedule as “not started” are terminated before construction commences, Seller shall sell to Purchaser and convey the lot where construction has not commenced at a subsequent closing, within thirty (30) days after such termination with the respective Contract Purchaser, and the purchase price for such lot is set forth as the “land value only” on the Backlog Schedule.Paragraph 4 of this Agreement dealing with title and survey, Paragraph 5 related to adjustments to the Purchase Price, the relevant portions of Paragraph 10 relating to the closing documents and Paragraph 16 related to closing costs shall govern the conveyance of such Cancelled Homes.Such Cancelled Homes shall be conveyed and transferred in their “as is” condition as described in Paragraph 19 of this Agreement but Seller shall assign to Purchaser on the subsequent closing dates, to the extent assignable, all warranties from its subcontractors and all consumer warranties applicable to appliances and mechanical equipment. 8.4Seller is the tenant under certain leases of model homes and a tenant of a lease of an existing billboard advertising Paloma, which are described on Exhibit “L”, attached hereto and made a part hereof (the “Leases”).At the time of closing, Seller shall assign to Purchaser and Purchaser shall assume from Seller all of Seller’s, right, title and interest as tenant under the terms of the Leases.Purchaser hereby agrees to indemnify and hold Seller harmless from any liability, loss, damage or expense, including, but not limited to, reasonable attorneys’ fees and costs, sustained or incurred by Seller by reason of Purchaser’s failure to perform the obligations under the assumed Leases, which arise or relate to the period of time from and after the Closing Date.In consideration of such assumption by Purchaser, at the Closing, Seller shall transfer to Purchaser, by bill of sale, all furniture and furnishings owned by Seller within any of the leased models, if any, to the extent that such furniture and furnishings can be removed from the model residence upon termination of the Lease therefore. 8.5Seller shall also convey to Purchaser, at the time of Closing, by bill of sale, the furniture currently located or which has just been removed from the Oaks, Lots 29 and 30, provided that Purchaser removes all furniture and assumes responsibility for storage on or before February 1, 2008.In addition, furniture shall also be conveyed by Seller to Purchaser by bill of sale, in the Oaks lot 31, Tres Belle lots 108 and 109 and Paloma lots 62, 125 and 126. 9.HOMEOWNER ASSOCIATIONS. 9.1Seller is the Declarant or Developer pursuant to those certain homeowners associations for the Projects which are more particularly described on Exhibit “M”, attached hereto and made a part hereof (the “Project Declarations”). 9.2On the Closing Date, Seller shall assign to Purchaser and Purchaser shall assume all of the rights and obligations of the Seller as Declarant or Developer under the terms of the Project Declarations.Purchaser shall indemnify and hold Seller harmless from any liability, loss, damage or expense, including, but not limited to, reasonable attorneys’ fees and costs, sustained or incurred by Seller by reason of Purchaser’s failure to fulfill the obligations of Seller as the Declarant or Developer under the terms of the Project Declarations, which arise or relate to the period of time from and after the Closing Date. Seller shall indemnify and hold Purchaser harmless from any liability, loss, damage or expense, including, but not limited to, reasonable attorneys’ fees and costs, sustained or incurred by Purchaser by reason of Seller’s failure to fulfill the obligations of Seller as the Declarant or Developer under the terms of the Project Declarations, which arise or relate to the period of time prior to the Closing Date. Seller’s indemnification as provided herein shall survive Closing for the Survival Period. 9.3Pursuant to Paragraph 5.1(b), Seller and Purchaser agreed to prorate the homeowners’ association assessments as of the Closing Date.Seller shall retain the obligation to fund the deficits of the homeowners associations through December 31, 2007.Purchaser will assume all obligations as the successor declarants to fund all deficits of the homeowner associations from and after the Closing Date.To the extent that the financial accounting of the homeowners’ associations is not complete as of the Closing Date, the parties agree to reprorate and readjust any such prorations as of the completion of the accounting for the homeowners’ association.From and after the
